No. 99-10957
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10957
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FRANCISCO SALAZAR CAVAZOS, also known as Paco,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No.4:98-CR-108-5-E
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Francisco Salazar Cavazos appeals the district court’s

denial of his request for a minimal or minor participant

adjustment under § 3B1.2 of the Sentencing Guidelines, a factual

determination which we review for clear error.     See United States

v. Flucas, 99 F.3d 177, 178 (5th Cir. 1996).    Although Cavazos

contends that he was only a courier, it does not necessarily

follow that he was a minor or minimal participant, particularly

given the large quantity of cocaine involved.     See United States

v. Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989).    Further, Cavazos


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10957
                               -2-

was admittedly involved over a four-day period in coordinating

the transportation and delivery of the cocaine.   Thus, he was not

substantially less culpable than other participants.   See United

States v. Buenrostro, 868 F.2d 135, 136 (5th Cir. 1989).

     Because we find that the district court could properly deny

Cavazos a reduction for either minor or minimal participation, we

need not reach the issue of whether Cavazos preserved the minor

participant issue for appeal.   See United States v. Hinojosa-

Lopez, 130 F.3d 691, 693 n.1 (5th Cir. 1997).

     AFFIRMED.